Case 1:21-cv-21171-UU Document 13 Entered on FLSD Docket 04/06/2021 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 1:21-cv-21171-UU

 WHITESOURCE SOFTWARE, INC.,

        Plaintiff,

 v.

 MICHAEL COSCINA

       Defendant.
 ________________________________/

                ORDER GRANTING TEMPORARY RESTRAINING ORDER

        THIS CAUSE is before the Court on Magistrate Judge Lisette M. Reid’s Report ant

 Recommendation (“Report”). D.E. 12. On March 29, 2021, this Court referred Plaintiff’s

 Motion for Temporary Restraining Order, D.E. 5 (“Motion”), to Magistrate Judge Reid to

 determine whether Court should enter a temporary restraining order in this case. D.E 8. On

 April 2, 2021, Magistrate Judge Reid issued the Report recommending that this Court grant the

 Motion and enjoin Defendant from using or disclosing Plaintiff’s confidential information and

 trade secrets, from disclosing or soliciting Plaintiff’s clients and prospective clients, and require

 Defendant to return all correspondence, files, and tangible and/or intangible assets and other of

 Plaintiff’s property to Plaintiff upon the issuance of a temporary restraining order. Report at 2.

 While 14 days have not elapsed since the issuance of the Report, the Court has reviewed the

 report de novo and concurs in its analysis and recommendations. Accordingly, it is hereby



                                                −1−
Case 1:21-cv-21171-UU Document 13 Entered on FLSD Docket 04/06/2021 Page 2 of 2




         ORDERED AND ADJUDGED that the Report, D.E. 12, is RATIFIED, ADOPTED, and

 AFFIRMED. It is further

         ORDERED AND ADJUDGED that the Motion, D.E. 5, is GRANTED. Defendant

 Michael Coscina is ENJOINED from: (1) using or disclosing WhiteSource’s confidential

 information and trade secrets; and (2) disclosing or soliciting WhiteSource’s clients and

 prospective clients. It is further

         ORDERED AND ADJUDGED that Defendant Michael Coscina shall RETURN all

 correspondence, files, and tangible and/or intangible assets and other WhiteSource property to

 WhiteSource upon receipt of this Order.

         DONE AND ORDERED in Chambers in Miami, FL this _5th_ day of April 2021.



                                              ____________________________
                                              URSULA UNGARO
                                              UNITED STATES DISTRICT JUDGE

 cc: Counsel of Record via CM/ECF




                                              −2−
